Citation Nr: 1134124	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for benign positional vertigo, claimed as dizziness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active duty training (ADT) from December 1969 to May 1970.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Detroit, Michigan, VA Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant did not become disabled as a result of an injury or disease, to include benign positional vertigo, claimed as dizziness, that is related to a period of ADT.  


CONCLUSION OF LAW

The appellant does not have status as a veteran during his period of ADT and benign positional vertigo, claimed as dizziness, was not incurred in or aggravated during ADT.  38 U.S.C.A. § 101(2), (24) (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the appellant was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The February 2006 letter told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  The Board was specifically notified that competent evidence of current disability was required to prevail on a claim of entitlement to service connection, and in the absence of a current diagnosis at any time during the appeal, service connection is not warranted under any theory of entitlement.  

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence is available and not part of the claims file.  In addition, the appellant was afforded a VA examination in August 2006.  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002).

The presumptions of soundness and aggravation do not apply to a claimant who had only active duty for training and who is not otherwise a veteran (for example, by reason of having a service-connected disability).  Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); see also Donnellan v. Shinseki, 07-2041 (Nov 17, 2010).  

Moreover, the only veterans (as defined by 38 U.S.C. § 101(2)) who are entitled to the benefits of the presumptions set out under 38 C.F.R. § 3.309, are those who either (1) served on active duty; (2) were disabled or died from a disease or injury incurred in or aggravated in line of duty during active duty for training; or (3) were disabled or died from an injury incurred in or aggravated in line of duty during inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Analysis

The appellant asserts entitlement to service connection for benign positional vertigo manifested by dizziness.  Having reviewed the evidence, the Board finds service connection is not warranted.  

Initially, the Board notes that the appellant's active service consists solely of ADT from December 1969 to May 1970.  The appellant has no service-connected disabilities, and thus, does not have status as a veteran during the period in question, unless he can demonstrate that he was disabled from a disease or injury incurred in or aggravated in the line of duty during this period.

An entrance examination was not conducted in association with entrance onto ADT, and thus the presumption of soundness does not attach.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  Furthermore, as discussed below, the appellant is not a "veteran" of the period of ACDUTRA.  Similarly, the claimant is not entitled to the benefit of the legal presumptions pertaining to service connection for certain disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In addition, and while the appellant asserted no dizziness prior to ADT boot camp in the May 2007 notice of disagreement, an August 1969 reserve service examination report reflects the appellant indicated he had dizziness or fainting spells and dizziness by history was noted by the examiner, and an April 1970 ear, nose and throat consultation report in association with complaints of dizziness notes, "previous episode as child".  In addition, the appellant's representative asserted aggravation on behalf of the Veteran in the May 2011 Informal Hearing Presentation.  The appellant is competent to report his symptoms.  In this case, however, the Board finds the contemporaneous evidence, including his own admission at entrance onto ACDUTRA, to be more reliable than the appellant's remote claim in regard to preexisting dizziness.  Thus, the Board finds that a disorder manifested by dizziness existed prior to service entrance.  

Turning to aggravation, in Donnellan v. Shinseki, 07-2041 (Nov 17, 2010), the Court held that the presumption of aggravation under 38 U.S.C. § 1153 is not available to those claimants whose claims are based on a period of ACDUTRA because they do not have veteran status.  Rather, in order to establish status as a veteran, a claimant seeking benefits based on aggravation of an injury or disease during a period of ACDUTRA has the burden of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  The Board notes that temporary or intermittent flare-ups during service of a pre- existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In that regard, and while the referral reflects a provisional diagnosis of labyrinthitis, findings on ear, nose, and throat consultation in April 1970 are noted to include subjective 'dizziness', no true vertigo, and no labyrinthitis or cochlear abnormalities.  Rather, symptoms were noted to suggest benign positional vertigo and it was recommended that the appellant continue to avoid positions that caused dizziness.  In addition, the March 1970 ACDUTRA separation examination report is normal, and while the appellant indicated on the accompanying medical history that he had or had had dizziness, the competent evidence does not establish a preexisting disorder manifested by dizziness worsened in service and that such worsening was beyond the natural progression of the disease.  

The Board notes that while the August 2006 VA audiology examination report notes a history of dizziness with counter clockwise rotation in the past, as well as current episodes of dizziness as a tilting of the floor with about 10 episodes per month and a July 2005 private record notes as benign positional vertigo, under 38 U.S.C.A. § 101(24) (West 2002), if an application relates to a period of ADUTRA, the disability for which service connection is sought must have manifested itself during that period from a disease or injury incurred or aggravated during that period.  The Board notes that the August 2006 VA examination reports note a diagnosis of Parkinson's disease in 1986 and associated brain surgery in 1997, and the initial post service complaints in regard to dizziness are shown in 2005, decades after service.  Regardless, the competent evidence does not establish a preexisting disorder manifested by dizziness worsened in service and that such worsening was beyond the natural progression of the disease.  

The Board notes that even assuming the appellant did not have episodes of dizziness prior to ACDUTRA, and to the extent that labyrinthitis has been diagnosed, the competent evidence does not establish a disorder manifested by dizziness, to include benign positional vertigo, is related to active service.  Rather, the August 2006 VA general medical examiner stated that is less than likely that the appellant's dizziness is caused by or a result of active service, noting childhood dizziness and the in-service consultation diagnosing benign positional vertigo.  

A determination in this case requires competent evidence.  The appellant is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the competent VA medical opinion.  The examiner reviewed the claims file and provided a rationale for the opinion based on objective findings, reliable principles, and sound reasoning.  

The evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  


ORDER

Service connection for benign positional vertigo, claimed as dizziness, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


